DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an method requiring:
monitoring an amplitude ratio and phase difference between voltages of the edge ring and a substrate by monitoring an amplitude ratio and phase difference between the voltages of the edge ring electrode and the substrate electrode; adjusting an RF power source such that the substrate electrode maintains a constant amplitude of voltage by adjusting an RF circuit including at least one variable capacitor coupled to the edge ring electrode; and tuning the at least one variable capacitor to obtain a target amplitude of the voltage at the edge ring, in combination with other limitations of the claim.
With regards to claim(s) 8: the prior art fail to disclose a/an process chamber requiring:
monitoring an amplitude ratio and phase difference between voltages of the edge ring and a substrate by monitoring an amplitude ratio and phase difference between the voltages of 
With regards to claim(s) 19: the prior art fail to disclose a/an method requiring:
applying power from a radio frequency (RF) power source to ignite the process gases into a plasma; and manipulating an RF circuit to obtain a target amplitude and phase of voltage at the edge ring to maintain a constant ratio of voltage between the edge ring and the substrate support assembly, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-7, 9-18, and 20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Likhandskii US 20180082824 A1

    PNG
    media_image1.png
    371
    627
    media_image1.png
    Greyscale

[0037] Thus, by manipulating the voltages applied by the bias power supply 45 and the ring bias power supply 55 so that the plasma sheath is flat near the outer edge of the workpiece 90, the angle of incidence of the ions 100 striking the outer edge of the workpiece 90 may be controlled. Throughout this disclosure, the term “flat” as it refers to the plasma sheath shape denotes a plasma sheath shape in which the incident angle of ions striking the workpiece varies by less than 0.5° across the entirety of the workpiece. In other embodiments, the plasma sheath shape may be manipulated using the apparatus and methods described herein such that the deviation in incident angles is less than 0.2° across the entirety of the workpiece.

Aramak US 20160351404 A1

    PNG
    media_image2.png
    540
    502
    media_image2.png
    Greyscale

In addition, it may be configured such that a value of a ratio V1/V3 between a voltage value V3, which is detected from the output of the voltage monitor 137 arranged to be connected to the power supply path between the conductor film 111 and the first high-frequency power source 124, and V1 is adjusted such that a ratio between the etching rate in the center-side part of the upper surface of the wafer 106 and the etching rate in the part on the outer peripheral side becomes a value in a predetermined tolerance range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844